PER curiam:
(En reconsideración)
La única cuestión que nos toca hoy resolver es si la norma que establecimos en Díaz Martínez v. Policía de P.R., 134 D.P.R. 144 (1993), tiene o no efecto retroactivo. Veamos.
I
El 6 de noviembre de 1991 se formuló una querella contra Pedro Quiles Rodríguez, Agente de Investigación Auxi-liar adscrito al Cuerpo de Investigaciones Criminales de Bayamón, por alegadamente haber desconectado, sin auto-rización de clase alguna, el sistema de energía eléctrica de la Casa Protegida Julia de Burgos, donde en ese momento se refugiaba su esposa, lo cual provocó la interrupción del servicio eléctrico en el lugar.
El mismo día se presentó contra éste una acusación por haber cometido una infracción al Art. 182 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4288: delito de sabotaje de servicios públicos esenciales. El 20 de noviembre de 1991, un tribunal competente determinó causa probable para su arresto y le fijó una fianza que no pudo prestar, por lo que fue ingresado en la Penitenciaría Estatal.
*274El 19 de febrero de 1992, un capitán de la Policía realizó una investigación administrativa sobre los sucesos antes relatados, que incluyó una entrevista con Quiles Rodrí-guez, quien se negó a declarar. Se concluyó que éste había cometido unos actos en violación al Reglamento de Personal de la Policía de Puerto Rico de 1981, por lo que el Su-perintendente de la Policía (en adelante Superintendente), mediante una comunicación escrita de 27 de febrero de 1992, suspendió sumariamente a Quiles Rodríguez de em-pleo y de sueldo, efectivo desde el momento cuando la recibiera. En dicha misiva, además, le notificó acerca de los cargos que pesaban en su contra, le apercibió de su inten-ción de expulsarlo del Cuerpo de la Policía y le advirtió de su derecho a solicitar una vista informal ante un Oficial Examinador dentro de los siguientes quince (15) días. Oportunamente, el agente Quiles solicitó la vista informal.
El 3 de mayo de 1993, mediante una misiva recibida por el aquí recurrido el 15 de junio de 1993, el Superintendente expulsó al agente Quiles de la Policía, retroactivo al 27 de febrero de 1992, fecha cuando se le notificó sobre su sus-pensión sumaria de empleo y de sueldo. Se le informó que, celebrada la correspondiente vista administrativa, habían quedado probadas las violaciones al Reglamento de Personal de la Policía de Puerto Rico de 1981 que le habían sido anunciadas con anterioridad. Se le notificó de su derecho de apelar ante la Comisión de Investigación, Procesa-miento y Apelación (en adelante C.I.P.A.).
De dicha determinación, Quiles Rodríguez apeló el 30 de junio de 1993 ante la C.I.P.A. En esta ocasión, el apelante negó los hechos imputádoles como fundamento para el des-pido y alegó, además, que había sido privado de un debido proceso de ley toda vez que nunca se había celebrado una vista informal antes de su expulsión definitiva.
Pendiente este recurso ante la C.I.P.A., el 22 de julio de 1993 resolvimos el caso de Díaz Martínez v. Policía de P.R., supra. Allí establecimos que, por imperativo constitucio-*275nal, un empleado público de carrera tiene derecho a una vista informal previa a su suspensión sumaria de sueldo. A la luz de esta nueva norma jurisprudencial, el 11 de octu-bre de 1993 el apelante solicitó permiso para enmendar la apelación a los efectos de alegar que, al amparo de Díaz Martínez v. Policía de P.R., supra, “la suspensión sumaria de empleo y sueldo fechada 27 de febrero de 1992, es nula en lo que se refiere a la suspensión del sueldo”. Apéndice, pág. 69. En consecuencia, solicitó el pago del sueldo dejado de percibir desde el momento cuando se le suspendió su-mariamente hasta la fecha de su expulsión definitiva o de su reinstalación.
A los fines de dilucidar la controversia fáctica sobre si se había celebrado o no la correspondiente vista informal antes de la expulsión definitiva de Quiles Rodríguez, la C.I.RA. celebró unas vistas el 5 de noviembre y 15 de diciembre de 1993, y 8 de febrero de 1994. Luego de aquila-tar la prueba desfilada, el 9 de febrero de 1994 la C.I.RA. emitió una resolución interlocutoria, en la cual determinó que al apelante se le había dado “amplia oportunidad de una vista informal por la autoridad nominadora”.(1) El ape-lante solicitó una reconsideración, que fue declarada sin lugar.
Inconforme, Quiles Rodríguez acudió al Tribunal Superior mediante un recurso de revisión presentado el 28 de marzo de 1994. En éste, el apelante le solicitó al tribunal *276que, al amparo de Cleveland Bd. of Ed. v. Loudermill, 470 U.S. 532 (1985), y Díaz Martínez v. Policía de P.R., supra: (1) revocara la determinación de la C.I.P.A.; (2) anulara todos los procedimientos disciplinarios en su contra; (3) or-denara el pago de los sueldos que dejó de percibir desde la fecha de su suspensión sumaria de empleo y de sueldo, y (4) ordenara su reinstalación en el empleo.
El foro de instancia emitió una orden dirigida a la parte apelada para que mostrara causa de por qué “examinada la decisión en el caso de Díaz Martínez v. Policía de Puerto Rico, ... no se deb[ía] revocar la decisión de la C.I.P.A.”. Apéndice, pág. 108. El Superintendente compareció para solicitar la desestimación del recurso bajo el fundamento de que el tribunal carecía de jurisdicción para atender las revisiones de resoluciones de carácter interlocutorio. Así las cosas, el 5 de octubre de 1994, el tribunal a quo dictó una sentencia revocatoria de la resolución de la C.I.P.A., bajo el fundamento de que la suspensión de empleo y de sueldo sin vista previa era contraria a la doctrina estable-cida en Díaz Martínez v. Policía de P.R. supra.
El Superintendente solicitó la reconsideración. El tribunal de instancia la acogió y emitió una resolución en la cual determinó que el planteamiento del apelado, referente a la aplicación prospectiva de Díaz Martínez v. Policía de P.R., supra, carecía de fundamentos.
De dicha determinación, el Superintendente acudió ante nos para argumentar, en esencia, que la norma de Díaz Martínez v. Policía de P.R., supra, no puede aplicarse de forma retroactiva. El 14 de marzo de 1995 denegamos el recurso de certiorari. Presentada la solicitud de reconside-ración correspondiente, el 28 de abril de 1995, por decisión unánime, le concedimos un término al aquí recurrido para que compareciera y mostrara causa por la cual no debía-mos reconsiderar nuestro dictamen previo y revocar la sen-tencia recurrida. En atención a lo ordenado, Quiles Rodrí-guez compareció. Resolvemos según intimado.
*277hH HH
Una decisión judicial puede tener tanto efecto retroac-tivo como prospectivo. Esto por razón de que “la absoluta retroactividad sería la muerte de la seguridad y la ... con-fianza pública, y la absoluta irretroactividad sería la muerte del desenvolvimiento del derecho”. R. Calderón Ji-ménez, Retroactividad o prospectividad de las decisiones de los tribunales, 53 (Núms. 2-3) Rev. C. Abo. RR. 107,115 (1992).
Hemos establecido ya que son los tribunales mismos los llamados a determinar si una decisión judicial se aplicará o no de manera retroactiva. En el ejercicio de esta discreción, son fundamentales las consideraciones de política pública y orden social, puesto que nuestro norte debe ser “conceder remedios justos y equitativos que respondan a la mejor convivencia social”. Gorbea Vallés v. Registrador, 131 D.P.R. 10 (1992).
Anteriormente hemos reconocido como criterios rectores al momento de declarar la retroactividad o prospectividad de una norma jurisprudencial, los siguientes: (1) el propósito que persigue la nueva regla a los fines de determinar si su retroactividad lo adelanta; (2) la confianza que se depositó en la antigua norma, y (3) el efecto de la nueva regla en la administración de la justicia. Ello no obstante, la última determinación descansará en las consideraciones de índole social, a la luz de los hechos y las circunstancias particulares de cada caso. Gorbea Vallés v. Registrador, supra; Pueblo v. Báez Cintrón, 102 D.P.R. 30 (1974); Pueblo v. Cruz Jiménez, 99 D.P.R. 565 (1971).
HH H-l hH
En Díaz Martínez v. Policía de P.R., supra, pág. 153, dijimos que
*278... los casos donde la continuidad en el empleo crea una situa-ción peligrosa para el Estado o los intereses protegidos por el Gobierno, se puede suspender sumariamente de empleo a un empleado público sin la celebración de vista previa, siempre que continúe recibiendo el sueldo y se le ofrezca —en un tér-mino razonable de tiempo— una oportunidad de ser oído en una vista informal o en una en la cual se adjudique la controversia.
Cónsono con lo anterior, establecimos que un policía —empleado de carrera de la uniformada— es privado de su propiedad sin el debido proceso de ley cuando se le suspende sumariamente de sueldo sin darle antes la oportunidad de ser oído en una vista informal, que sea celebrada dentro de un término razonable de tiempo. Se ordenó el pago de los salarios y beneficios dejados de percibir desde la fecha de la suspensión sumaria de sueldo hasta la fecha de la expulsión definitiva.
El Superintendente acepta que el estado de derecho actual exige, en un caso como el de marras, la celebración de una vista informal previa a la suspensión sumaria de sueldo. Sin embargo, argumenta en su alegato ante nos que el tribunal de instancia erró al aplicar de forma retro-activa la norma aludida a este caso porque en el momento cuando el agente Quiles cometió los hechos que impulsaron el proceso administrativo en su contra, así como al mo-mento cuando se le suspendió y se le expulsó, e incluso en el tiempo que interpuso la apelación, otro era el estado de derecho vigente. De acuerdo con el derecho positivo de aquel entonces, el peticionario plantea que se actuó con-forme a derecho y se cumplieron todos los requisitos que la ley y los reglamentos aplicables imponían, brindándole al aquí recurrido todas las garantías procesales que exigía el debido proceso de ley en aquel entonces. El Superinten-dente tiene razón.
Antes de Díaz Martínez v. Policía de P.R., supra, ni la Ley de Personal del Servicio Público de Puerto Rico ni la de la Policía o sus reglamentos requerían que se le pro-*279veyera a un policía la oportunidad de ser oído en una vista informal antes de una suspensión sumaria de empleo y sueldo. En ese entonces, se exigía la celebración de la vista informal únicamente antes del despido del empleado pú-blico de carrera; así se buscaba evitar que la agencia admi-nistrativa tomara con carácter definitivo una decisión errónea. Torres Solano v. P.R.T.C., 127 D.P.R. 499 (1990). Así, habíamos dicho en Torres Solano v. P.R.T.C., supra, que la vista informal servía como escrutinio mínimo inicial para determinar si existía una justificación razonable para creer que los cargos contra el empleado eran ciertos y que el despido estaba justificado.
En el caso de marras, no está en controversia que a Quiles Rodríguez se le brindó la oportunidad de ser oído antes de su expulsión definitiva del Cuerpo de la Policía. Así lo encontró probado la C.I.P.A. Nótese, además, que el Superintendente lo había suspendido apoyado en una in-vestigación administrativa y en la simultánea determina-ción judicial de causa probable por el delito de sabotaje. Eh ambos procedimientos se le informó de los cargos que pe-saban en su contra y se le dio oportunidad para defenderse.
No hay razón alguna para creer que de haber estado en vigor la norma de Díaz Martínez v. Policía de P.R., supra, en aquel entonces, no se le hubiera concedido a Quiles Ro-dríguez la vista informal antes de suspenderlo sumaria-mente de sueldo.
Nos parece, además, sumamente convincente el argu-mento del Superintendente de que aplicar la norma en cuestión de forma retroactiva “causa[ría] un grave menos-cabo de los recursos económicos de la Policía”, toda vez que se tendría que ordenar la reinstalación de una “cantidad sustancial de policías que fueron suspendidos sumaria-mente al igual que el recurrente” (Petición de certiorari, pág. 17) antes de que se decidiera Díaz Martínez v. Policía de P.R., supra. Precisa advertir, empero, que antes de ex-pulsar a estos policías se les dio la oportunidad de ser oídos *280en una vista informal, en la cual quedaron probados los cargos en su contra. Ciertamente, aplicar de forma retro-activa la norma en cuestión significaría la erogación sus-tancial de los limitados fondos públicos de la Policía de Puerto Rico, “quien se ver[ía] obligad[a] a pagar los sala-rios dejados de percibir por funcionarios que deshonraron su uniforme y la encomienda que les dio el Pueblo de Puerto Rico y tuvieron que ser suspendidos de empleo y sueldo precisamente para garantizar la seguridad y bien-estar de la ciudadanía que venían obligados a salvaguar-dar, bajo un procedimiento que la Policía entendía era correcto”. Solicitud de reconsideración del peticionario, págs. 5-6.
En resumen, pues, la dirección de la Policía había ac-tuado, en casos como el de marras, confiando en el estado de derecho vigente. Tramitó numerosos casos según las le-yes, los reglamentos y la jurisprudencia vigente lo requerían. Darle efecto retroactivo a casos que se decidie-ron administrativamente antes de nuestra decisión en Díaz Martínez v. Policía de P.R., supra, menoscabaría se-riamente los recursos de la Policía, que tanto se necesitan para proteger a la comunidad. Se tendrían que destinar cuantiosos fondos públicos para pagar de forma retroactiva numerosos salarios y obvenciones a agentes suspendidos, por el período de la suspensión, aunque dichos agentes no rindieron servicios durante ese tiempo. Por otro lado, darle efecto prospectivo a Díaz Martínez v. Policía de P.R., supra, no tendrá efectos más adversos sobre los afectados, ya que tuvieron ocasiones bajo el régimen vigente entonces para dilucidar los hechos y presentar la defensa antes de sus suspensiones. En consideración a lo anterior, resolvemos hoy que la norma establecida en Díaz Martínez v. Policía de P.R., supra, sólo tiene efecto prospectivo.
Fijada la prospectividad de la norma en cuestión por los fundamentos antes expuestos, se dicta sentencia para revo-car la del Tribunal Superior, Sala de San Juan.

*281
Se dictará sentencia de conformidad.

Los Jueces Asociados Señores Negrón García y Fuster Berlingeri emitieron unas opiniones separadas de conformidad. El Juez Asociado Señor Hernández Denton emitió una opinión disidente, a la cual se unieron el Juez Presidente Señor Andréu García y la Juez Asociada Señora Naveira de Rodón.
— O —
Opinión de conformidad del
Juez Asociado Señor Negrón García.
(En reconsideración)(1)
¡ — i
Contra el policía Pedro Quiles Rodríguez se formuló una querella en la cual se alegó que el 6 de noviembre de 1991 fue a la Casa Protegida Julia de Burgos y, sin autorización alguna, desconectó e interrumpió totalmente el sistema de energía eléctrica de dicha institución. El caso fue investi-gado, y el 20 de noviembre un juez determinó causa probable para su arresto por el delito de sabotaje. Art. 182 del Código Penal, 33 L.P.R.A. see. 4288. Al no prestar la fianza impuéstale de cinco mil dólares ($5,000), Quiles Rodríguez fue ingresado en la Penitenciaría Estatal.
A consecuencia de dicho incidente y del trámite judicial, el Comandante de Area de San Juan, mediante Memo-rando de 22 de noviembre de 1991, solicitó la suspensión sumaria de Quiles. A esa fecha continuaba preso.
Así las cosas, se inició la investigación administrativa dentro de la Policía. Quiles Rodríguez fue citado y compa-*282reció el 19 de febrero de 1992 ante el Capitán Rafael Rivera, Oficial Investigador de la Superintendencia Auxiliar en Inspección y Asuntos Disciplinarios. En esa ocasión, dicho oficial le informó de manera específica los hechos que se le imputaban, la presentación de la querella y el trámite judicial criminal pendiente, y de su derecho a no declarar y a estar asistido de un abogado. Quiles Rodríguez, bajo ju-ramento, admitió entender la investigación administrativa que se practicaba y conocer sus derechos, negó los hechos imputádosle y, por instrucciones de su abogado Ledo. Ra-món Andino Nevárez, decidió no declarar “en esta etapa de la investigación por el momento, hasta tanto se vea el juicio en su fondo [del caso criminal]”. (Énfasis suplido.) Apén-dice, pág. 112.
Ante su negativa a declarar, y descartada la posibilidad del Capitán Rivera de poder conocer la versión de los he-chos por voz de Quiles Rodríguez, el 27 de febrero —ocho (8) días después— el Superintendente de la Policía lo sus-pendió de empleo y sueldo. Se fundó en los hechos original-mente relatados. Le comunicó, además, su intención de ex-pulsarlo de la Policía y le advirtió de su derecho a solicitar una vista informal ante un Oficial Examinador dentro de los siguientes quince (15) días laborables. Esta notificación fue recibida por Quiles Rodríguez el 3 de marzo, quien dos (2) días más tarde solicitó la vista referida.
Dicha vista fue señalada y pospuesta en cuatro (4) oca-siones por la reiterada incomparecencia de los abogados contratados por Quiles Rodríguez", ello ocurrió durante un período que se extendió por más de siete (7) meses.
Finalmente, el 14 de octubre, su último representante legal —quien tampioco compareció— comunicó telefónica-mente al Oficial Examinador que sometía el caso por el “expediente”, y solicitó treinta (30) días para presentar un escrito. Aun cuando después se le concedió una prórroga, nunca lo presentó. Resolución interlocutoria, Apéndice, pág. 33. Transcurrido todo ese tiempo, el Oficial Examina-*283dor rindió un informe que recomendaba la expulsión. Por lo tanto, Quiles Rodríguez fue expulsado el 15 de junio de 1993.
No conforme, Quiles Rodríguez acudió ante la Comisión de Investigación, Procesamiento y Apelación (en adelante C.I.P.A.) para alegar, en síntesis, que su suspensión de em-pleo y de sueldo no estuvo sujeta a las normas constitucio-nales aplicables por no haber estado precedida de vista alguna.
Tras aquilatar la prueba documental y testifical presen-tada, la C.I.P.A. interlocutoriamente declaró sin lugar el planteamiento. Debido a los múltiples señalamientos y suspensiones, dicho organismo concluyó que la autoridad nominadora había cumplido con el requisito de la vista informal. Denegada la reconsideración, Quiles Rodríguez acudió en revisión al Tribunal Superior, Sala de San Juan. El Superintendente solicitó la desestimación del recurso por considerar que dicho foro carecía de jurisdicción. Adujo que la resolución recurrida era de carácter interlocutorio, no revisable, según la Ley de Procedimiento Administra-tivo Uniforme del Estado Libre Asociado de Puerto Rico, Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. see. 2101 et seq.).
En atención a los argumentos de las partes, el ilustrado foro de instancia (Hon. Antonio J. Amadeo Murga, Juez) revocó al concluir que:
... La C.I.P.A. erró al resolver que el recurrente no tenía ra-zón en su alegación de que fue privado de sus derechos al ser suspendido de empleo y sueldo sin vista previa. Aunque a la luz de los hechos de violencia imputados al recurrente, se podía justificar una suspensión de empleo sin vista previa, la doctrina establecida en Cleveland Board of Education v. Loudermill, 470 U[.S.] 532 (1985), según explicada por nuestro Tribunal Supremo dentro del contexto de medidas disciplinarias contra miembros de la Policía de Puerto Rico, exige vista previa en casos en que al empleado se le suspende además de sueldo. En este caso la suspensión de empleo y sueldo fue hecha sin vista previa y por ende claramente contraria a la doctrina constitu-*284cional expuesta en Loudermill, supra, según se aplicó a los miembros de la Policía de Puerto Rico en Díaz Martínez [v. Policía de P.R., 134 D.P.R. 144 (1993)]. (Énfasis en el original suprimido y énfasis suplido.) Apéndice, pág. 4.]
Además, le impuso a la parte apelada una sanción eco-nómica por entender que el planteamiento de índole juris-diccional era frívolo. El Superintendente solicitó la reconsideración. Alegó, en síntesis, un error en la sanción y que debía aplicar retroactivamente la decisión de Díaz Martínez v. Policía de P.R., supra. Aunque el tribunal rei-teró su dictamen, eliminó la sanción.
El Superintendente acudió ante nos para insistir en que el foro de instancia incidió al asumir jurisdicción sobre una orden interlocutoria de la C.I.RA. y, además, al cuestionar la aplicación retroactiva de Díaz Martínez v. Policía de P.R., supra.
r — H HH
Por interacción armoniosa de las Secs. 4.2(2) y 3.15(3) de la Ley de Procedimiento Administrativo Uniforme del Es-tado Libre Asociado de Puerto Rico, 3 L.P.R.A. sees. 2172 y 2165, el tribunal de instancia tenía facultad para asumir la jurisdicción y revisar al organismo administrativo (la C.I.P.A.).
*285Aclarado este extremo, coincidimos en que independien-temente de nuestro disentir en Díaz Martínez v. Policía de P.R., supra, la norma mayoritaria debe tener vigencia pros-pectiva, máxime en las circunstancias particulares aquí involucradas. Nos explicamos.
Es un dato no contradicho que se pautó y señaló una vista informal que no pudo celebrarse porque el policía Quiles Rodríguez simple y llanamente —por razones de estrategia forense— desde el primer momento optó por permanecer callado y no “decir su versión de los hechos”.
¿Cómo puede armonizarse esa conducta acomodaticia con el laudable propósito de la vista informal, cuyo propó-sito es reducir los peligros de que se prive al empleado erróneamente del interés propietario?
Al igual que sostuvimos en nuestro disentir en Díaz Martínez v. Policía de P.R., supra, pág. 158, el policía Qui-les Rodríguez “conocía los hechos imputados, pudo muy bien dar su versión y no lo hizo. ¿De qué se queja? ¿Se le violó realmente el debido proceso de ley? Es improcedente e injusto reconocerle el pago retroactivo de salarios y beneficios”.
*286— o —
Opinion de conformidad emitida por el
Juez Asociado Se-ñor Fuster Berlingeri.
Estoy conforme con la opinión per curiam emitida por el Tribunal en este caso. Comparto a plenitud tanto el resul-tado al que llega la mayoría como los fundamentos que se formulan en ésta. El Superintendente de la Policía suspen-dió al agente Quiles observando con rigurosidad el derecho vigente entonces. Tal acción del Superintendente respon-dió a la necesidad de preservar la integridad del Cuerpo policíaco, en vista de que Quiles estaba acusado de haber abusado gravemente de las prerrogativas de su cargo. No hay ningún interés público importante que requiera favo-recer a Quiles y darle retroactivamente el beneficio de lo resuelto por una exigua mayoría de este Tribunal en Díaz Martínez v. Policía de P.R., 134 D.P.R. 144 (1993). Por el contrario, ya que existe una cantidad sustancial de policías que fueron suspendidos de modo similar antes de la deci-sión de Díaz Martínez v. Policía de P.R., supra, sería detrimental para el país darle un efecto retroactivo a tal decisión. Particularmente, en estos momentos, cuando es-tamos sufriendo los estragos de una ola criminal que nos azota de modo inclemente, es cuando la Policía necesita de todos los recursos disponibles para combatir con efectivi-dad este grave mal social. Darle efecto retroactivo a dicha decisión significaría que la Policía tendría que gastar cuan-tiosos fondos públicos en pagar numerosos salarios y ob-venciones a los agentes referidos, por el período de su sus-pensión, aunque dichos agentes fueron suspendidos de empleo conforme al derecho vigente y durante el tiempo de la suspensión, no rindieron servicios. Tales fondos estarían mejor usados en la lucha contra el crimen.
Aprovecho la ocasión, sin embargo, para reiterar los pronunciamientos que hiciera en mi disidencia en el caso Díaz Martínez v. Policía de P.R., supra, y abundar en ellos, *287para que no pueda malinterpretarse cuál es exactamente mi posición sobre este asunto.
Para comenzar, debe notarse que tratamos en el de autos, como en Díaz Martínez v. Policía de P.R., supra, con casos relativos a la Policía. No estamos examinando aquí cuáles deben ser las normas pertinentes para todas las personas en el servicio público en general, sino aquellas que concretamente tienen que ver con agentes del orden público.
En segundo lugar, también debe notarse que las situa-ciones en cuestión se tratan de abusos intolerables de las prerrogativas del cargo. No estamos examinando aquí me-ras violaciones de alguna norma ordinaria de un regla-mento de personal en el servicio público. Nuestro examen no gira en torno a faltas comunes, como podrían ser las de ausentarse del empleo, negligencia en el desempeño de las labores del cargo, desacatar las directrices de los superio-res y otras de similar naturaleza. Lo que nos concierne aquí son actos que no sólo violan las normas laborables aplicables sino que, además, constituyen una conducta criminal grave.
Las dos distinciones formuladas sucintamente en los párrafos anteriores son medulares a la postura normativa que sostenemos. Conocido es que las normas relativas al debido proceso de ley, en el ámbito que aquí nos concierne, presuponen sopesar los intereses públicos frente a los de las personas afectadas por la acción estatal contemplada. Mientras mayor sea el interés estatal, mayor será lo que se le permite hacer al Estado. United States v. Good Real Property, 510 U.S. 43 (1993); Zinermon v. Burch, 494 U.S. 113 (1990); Cleveland Bd. of Ed. v. Loudermill, 470 U.S. 532 (1985); Mathews v. Eldridge, 424 U.S. 319 (1976). Se trata de la consabida naturaleza circunstancial del debido pro-ceso de ley. Connecticut v. Doehr, 501 U.S. 1 (1991); Pueblo v. Andreu González, 105 D.P.R. 315 (1976); Domínguez Talavera v. Tribunal Superior, 102 D.P.R. 423 (1974).
*288En los casos en cuestión, existe un interés público pre-eminente por atender expeditamente la situación del poli-cía agresor. Se trata de funcionarios que están autorizados a ejercer precisamente el más sensitivo de los poderes del Estado: el del uso de la fuerza —incluso el de las armas mortíferas— para mantener la seguridad y el orden públicos. Cuando un agente policíaco abusa de estas pre-rrogativas tan especiales, no sólo viola gravemente los de-beres de su cargo sino que, además, incurre en un peligroso vejamen contra la autoridad misma del Estado. Su com-portamiento convierte en cruda violencia el uso de la fuerza oficial. En el instante en que un oficial policíaco co-mete un acto criminal, la máxima autoridad que el pueblo ha delegado al Gobierno se distorsiona drásticamente, para convertirse en el más injurioso atropello que se puede cometer contra un ciudadano. El respeto de la gente por el orden público y su apoyo a la autoridad del Estado quedan en grave riesgo de perderse si no se actúa rápida y riguro-samente contra el policía agresor. Así lo hemos reconocido expresamente antes, al señalar que “cuando so color de autoridad un policía comete actos criminales ... se desva-nece por completo [la] confianza pública”, dictamen que emitimos precisamente en una decisión nuestra, en la cual resolvimos que el Estado responde en daños y peijuicios cuando, no toma las medidas necesarias “para supervisar de manera estricta” o “disciplinar” a policías susceptibles de cometer actos criminales. Leyva et al. v. Aristud et al., 132 D.P.R. 489, 512 (1993). Fueron estas consideraciones fundamentales, y mi criterio de que el Superintendente ha-bía cumplido adecuadamente con lo que requiere el debido proceso de ley, lo que motivó mi disenso en Díaz Martínez v. Polía de P.R., supra.
En aquella ocasión, en atención a unos hechos similares a los del caso de autos, concluí que no hubo violación al debido proceso de ley, puesto que al momento de la suspen-*289sión sumaria de empleo y de sueldo del agente en cuestión, “había mediado una acusación formal por varios delitos ... existía una determinación judicial de causa probable res-pecto a la acusación, [emitida luego de la vista correspondiente], y [además,] se había celebrado una in-vestigación administrativa sobre el incidente delictuoso, durante la cual el policía estuvo acompañado por un abo-gado, se le explicó en detalles el propósito de ésta, se le advirtió acerca de las posibles consecuencias, y se le dio la oportunidad de expresar su versión y justificación del inci-dente, cosa que el policía se negó a hacer”. Díaz Martínez v. Policía de P.R., supra, pág. 159. Para mí era evidente que se había cumplido a cabalidad con las exigencias auténti-cas del debido proceso de ley, según formuladas por el Tribunal Supremo de Estados Unidos en Cleveland Bd. of Ed. v. Loudermill, supra.
En el caso que nos ocupa, de modo análogo, al momento de suspender sumariamente de empleo y de sueldo a Qui-les Rodríguez por las imputadas infracciones al Regla-mento de Personal de la Policía de Puerto Rico de 1981, no hubo violación alguna al debido procedimiento de ley. Ha-ciendo hincapié en las circunstancias particulares ante nos, adviértase que desde el inicio del proceso, la Policía investigó los hechos imputádoles a Quiles Rodríguez y lo citó para darle la oportunidad de defenderse. Entonces, Quiles tomó la decisión informada de no cooperar con la investigación y de no dar su versión de los hechos. Con ello se negó a sí mismo la oportunidad de ser oído antes de ser suspendido. Nótese, además, que la investigación adminis-trativa realizada por la Policía fue provocada por el hecho de que el agente se encontraba encarcelado. Ello debido a que, luego de la correspondiente investigación por funcio-narios del Ministerio Público, se había presentado una acusación formal en su contra por la imputada comisión del delito de sabotaje de servicios públicos esenciales, y un *290tribunal competente, luego de la vista correspondiente, ha-bía determinado causa probable para su arresto y le fijó una fianza que el agente no pudo prestar.
Surge palmariamente de lo anterior, que a Quiles Rodrí-guez se le brindó el debido proceso de ley antes de su sus-pensión sumaria. Se cumplió aun hasta con los requisitos fijados por el Tribunal Supremo de Estados Unidos en Cleveland Bd. of Ed. v. Loudermill, supra, para situaciones de despido sumario, en las cuales los derechos procesales del empleado público son evidentemente de más alcance que los que éste tiene en casos de suspensión de empleo, como es el caso de autos. En Cleveland Bd. of Ed. v. Loudermill, supra, pág. 547, el máximo foro judicial federal expresa-mente resolvió que:
We conclude that all the process that is due is provided by a pretermination opportunity to respond,.... (Enfasis suplido.)
Es decir, lo que el propio Tribunal Supremo federal antes había definido en la siguiente manera,
...[h]ere, the pretermination hearing need not definitively resolve the propriety of the discharge. It should be an initial check against mistaken decisions — essentially, a determination of whether there are reasonable grounds to believe that the charges against the employee are true and support the proposed action.
[le] The essential requirements of due process, ... are notice and an opportunity to respond. The opportunity to present reasons, either in person or in writing, why proposed action should not be taken is a fundamental due process requirement. ... The tenured public employee is entitled to oral or written notice of the charges against him, an explanation of the employer’s evidence, and an opportunity to present his side of the story. ... To require more than this prior to termination would intrude to an unwarranted extent on the government’s interest in quickly removing an unsatisfactory employee. (Citas omitidas.) Id., págs. 545-546.
En el caso del agente Quiles, previo a su suspensión, se le notificó de los cargos que pesaban en su contra y se le dio la oportunidad de defenderse. Además, se investigó de *291modo preliminar la querella en su contra tanto de forma administrativa como judicial, en grado suficiente como para asegurar que existía una justificación razonable para creer que los cargos contra el agente eran ciertos. Se había realizado con claridad el escrutinio mínimo inicial que constitucionalmente se tiene que llevar a cabo y que es la razón por la cual de otro modo debe celebrarse una vista informal previo a la suspensión. Insistir en que aun en estas circunstancias se debió celebrar tal vista, como algu-nos lo hacen, es reducir las normas jurídicas a una aplica-ción mecánica, sin considerar sus propósitos ni su razón de ser. Ciertamente, en este caso se había despejado la posi-bilidad de que la Superintendencia de la Policía tomara una decisión arbitraria. Pretender la aplicación retroactiva aquí de la desacertada norma de Díaz Martínez v. Policía de P.R., supra, sólo significaría multiplicar nuestro anterior dislate, a un costo social más grave. En estos casos de policías lícitamente suspendidos por abusar de las prerro-gativas de sus cargos, estaríamos causando un dispendio innecesario de fondos públicos, en el pago de salarios y ob-venciones por servicios que no fueron rendidos. Es menes-ter enfatizar que no es el costo que conlleva la celebración de una vista informal lo que nos preocupa. Cuando tales vistas son auténticamente necesarias para proteger dere-chos constitucionales, deben celebrarse no importa lo que cuesten en términos monetarios. Más bien, lo que nos in-quieta es la insistencia de algunos en que se paguen retro-activamente unas compensaciones a quienes no las mere-cen, porque no trabajaron para ellas, ya que estaban válidamente suspendidos de su empleo, conforme a las nor-mas verdaderas de debido proceso de ley. Lo que alarma sobre todo es que se invoquen nociones erróneas del Dere-cho para premiar a los que faltaron a su deber, compensán-doles incluso mientras estuvieron legalmente encarcelados. No comparto esa visión tan extravagante y superfl.ua de nuestra facultad para diseñar supuestos re-*292medios judiciales. En fin, me parece que nuestro dictamen ahora, aplicando a Díaz Martínez v. Policía de P.R., supra, sólo prospectivamente, aminora sus excesos.
— O —

(1) La Comisión de Investigación, Procesamiento y Apelación (en adelante C.I.P.A.) hizo las determinaciones de hecho siguientes: (1) la vista informal fue se-ñalada en tres (3) ocasiones, que fueron suspendidas por la incomparecencia del abogado del apelante; (2) el primer abogado, luego de su incomparecencia, renunció a la representación legal del apelante al alegar falta de interés del cliente; (3) señalada por cuarta ocasión, tampoco se celebró porque la representación legal del apelante se comunicó telefónicamente con el Oficial Examinador para someter el caso por el expediente; (4) el abogado del apelante solicitó y obtuvo un período de treinta (30) días para someter un escrito; (5) este nuevo abogado solicitó una prórroga que le fue concedida, no obstante lo cual, nunca sometió el escrito; (6) estudiado el expediente, el Oficial Examinador recomendó confirmar la sanción, y (7) el abogado del apelante negó en la vista ante la C.I.P.A. que hubiese accedido a someter el caso por el expe-diente; asimismo, negó que la firma que aparecía en la carta que solicitaba la pró-rroga, en papel timbrado de su oficina, fuera la suya. La C.I.P.A., sin embargo, “le da entero crédito al oficial examinador”.


(1) La Resolución denegatoria del certiorari de 14 de marzo de 1995 no gozó originalmente de la conformidad de los Jueces Asociados Señores Rebollo López, Fuster Berlingeri y del que suscribe, quienes hubiésemos expedido.


(2) Dispone, en lo pertinente:
“Una parte adversamente afectada por una orden o resolución final de una agencia y que haya agotado todos los remedios provistos por la agencia o por el organismo administrativo correspondiente podrá presentar una solicitud de revisión ante el Tribunal Superior con competencia dentro de un término de treinta (30) días contados a partir de la fecha del archivo en autos de la copia de la notificación de la orden o resolución final de la agencia. La parte notificará la presentación de la soli-citud de revisión a la agencia y a todas las partes dentro del término para solicitar dicha revisión. La notificación podrá hacerse por correo.” 3 L.P.R.A. see. 2172.


(3) Dispone lo siguiente:
“La parte adversamente afectada por una resolución, u orden parcial o final podrá, dentro del término de veinte (20) días desde la fecha de archivo en autos de la notificación de la resolución u orden, presentar una moción de reconsideración de la resolución u orden. La agencia dentro de los quince (15) días de haberse presentado *285dicha moción deberá considerarla. Si la rechazare de plano o no actuare dentro de losquince (15) días, el término para solicitar revisión comenzará a correr nueva-mente desde que se notifique dicha denegatoria o desde que expiren esos quince (15) días, según sea el caso. Si se tomare alguna determinación en su consideración, el término para solicitar revisión empezará a contarse desde la fecha en que se archiva en autos una copia de la notificación de la resolución de la agencia resolviendo defi-nitivamente la moción cuya resolución deberá ser emitida y archivada en autos den-tro de los noventa (90) días siguientes a la radicación de la moción. Si la agencia dejare de tomar alguna acción con relación a la moción de reconsideración dentro de los noventa (90) días de haber sido radicada una moción acogida para resolución, perderá jurisdicción sobre la misma y el término para solicitar la revisión judicial empezará a contarse a partir de la expiración de dicho término de noventa (90) días salvo que el tribunal, por justa causa, autorice a la agencia una prórroga para resolver, por un término razonable.
“La moción de reconsideración será jurisdiccional para poder solicitar la revi-sión judicial.” 3 L.P.R.A. see. 2165.